 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 12, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewith.22In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read. "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Teamsters, Chauffeurs,Warehousemen & Helpers Local Union #991, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, as the exclusive bargaining representative of all employees in thebargaining unit described below concerning rates of pay, wages, hours of employ-ment, and other conditions of employment, and, if an understanding is reached,embody the same in a signed agreement. The bargaining unit is:All production and maintenance employees at our plant, 1320 SouthMonroe Street, Tallahassee, Florida, including route salesmen, truck helpers,utilitymen, shipping and receiving employees, and cooler servicemen, butexcluding office clerical employees, guards, and supervisors as defined in theAct.WE WILL NOT refuse to bargain collectively as aforesaid nor will we, in anylike or related manner, interfere with, restrain, or coerce our employees in theexercise of the rights to bargain collectively through the said Union.TALLAHASSEE COCA-COLA BOTTLING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting.and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions.Muskegon Bricklayers Union#5,Bricklayers,Masons andPlasterers International Union of America(AFL-CIO)andGreaterMuskegon General Contractors Association.CasesNos. 7-CR-1209 and 7-CC-258.May 4,1965DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act, as amended.On April 21 and 24, 1964, theGreater Muskegon General Contractors Association, herein called the152 NLRB No. 38. MUSKEGON BRICKLAYERSUNIONNO. 5, ETC.361Association, filed the charges in the above-numbered cases with theNational Labor Relations Board and timely served copies upon the Re-spondent Union.On May 22, 1964, the Acting Regional Directorissued an order consolidating cases, complaint, and notice of hearing inwhich it was alleged,inter alia,that the Respondent by certain de-scribed conduct violated Section 8(b) (3) and (4) (A) of the Act.Copies of this order, complaint, and notice were duly served upon theparties.On June 17 the Respondent filed its answer to the complaintdenying it had engaged in any unlawful conduct and requesting thatthe complaint be dismissed.Thereafter the parties, including theGeneral Counsel, joined in a motion to transfer proceeding to theBoard and stipulation in which they waived the right to a hearing anda Trial Examiner's Decision and moved to submit the case directly tothe Board for findings of fact, conclusions of law, and order. In themotion the parties agreed that the charges, complaint, and answer 1would constitute the entire record in the proceeding.On July 14,1964,the Board issued its order granting motion, approving stipulation, andtransferring cases to the Board.Thereafter the General Counsel andthe Respondent filed briefs with the Board.Upon the entire record in these cases the Board makes the following :FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE BUSINESSOF THE ASSOCIATIONThe Association maintains its principal office in Muskegon, Michi-gan, and is a membership association composed of employers engagedin the building and construction industry in the area of Muskegon. Itrepresents numerous employers in the construction industry in collec-tive bargaining with the Respondent and other labor organizations.During the year 1963, a representative period, employer-membersof the Association purchased and caused to be transported to theirplaces of business in the State of Michigan goods and materials valuedin excessof $100,000, which were shipped from points outside the Stateof Michigan.Accordingly, we find that the Association is an employerwithin the meaning of Section 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent has been and is alabororganizationwithin themeaning of Section 2(5) of the Act.1The parties'stipulation included certain other formal papers in the record. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESa.Appropriate unit and majority representationThe parties have agreed, and we find, that Respondent is the collec-tive-bargaining representative of employees in the following appro-priate unit :All employees engaged in bricklaying, stone masonry, marblemasonry, artificial masonry, and plastering, caulking, and cleaning ofbrick for members of the Association, excluding all other employeesand supervisors as defined in the Act.b.The failure to agree on a new contractRespondent and the Association have been parties to a number ofcollective-bargaining agreements covering employees in the aforesaidappropriate unit.The last of these contracts expired on or aboutMarch 31, 1964. Beginning several months before that date, the twoparties attempted to negotiate a new bargainingagreement.Since April 18, 1964, Respondent has adamantly demanded that anew contract contain the followingclause :It is agreed that the members of Bricklayers Local Union #5 mayrefuseto work on any job whereanyof the work, irrespective ofcraft, is performed, has been performed, or is to be performed bycraftsmen who enjoy less favorable wages and working conditionsthan is provided in the current collective-bargaining agreementbetween the equivalent Muskegon County Building Trades LocalUnion and its contracting employers. Such refusal shall not begrounds for discharge or other disciplinary action, but shall beregarded as a failure of the employer to provide suitable work.By April 18, 1964, the two parties had agreed on all terms for a newcontract, except for the above clause.Respondent insisted that it mustbe included in a new contract; the Association refused to agree. If theparties had not disagreed on the inclusion of the clause, a new collec-tive-bargaining contract would have been signed on April 18.Beginning about April 20, Respondent began picketing jobsites atwhich the employees, whom it represents, were working for membersof the Association with the object of forcing the Associationto agreeto the incorporation of the quoted clause in a new collective-bargainingagreement.The picketing caused a complete cessation of work at alljobsites where members of the Association had contracts, includingwork which was to be performed by building trades employees otherthan those represented by Respondent.The picketing was subse-quently enjoined. MUSKEGON BRICKLAYERS UNION NO. 5, ETC.363C. The issuesThe parties have stipulated that the case presents the followingissues:(1)Whether the quotedclauseis within the ambit of Section 8 (e) 2(2)Whether,if so,it is lawful under the construction industry pro-viso to that section.(3)Whether,assumingthat the clause does fall within the con-struction industry proviso, Respondent may use strike pressure toobtain it.D. Position of the PartiesThe General Counsel contends that the clause over which bargainingfoundered constitutes an implicit agreement that the signatoryemployer will cease doing business with any other employer at anyjobsite where an unfair employer is at work and thus violates Section8(e).He also contends that the clause does not deal with contractingor subcontracting of work since it is possible that an offending employermight not have a contract or subcontract or any business relationshipat all with the signatory employer.Finally, he contends that even ifthe clause is made lawful by the construction industry proviso to 8 (e),Respondent may not use coercion to force the Association to agree toit.The General Counsel concludes that the Respondent violated Sec-tion 8(b) (4) (i) and (ii) (A) and 8(b) (3) of the Act by its demandsand its picketing to force incorporation of the disputed clause in anagreement.Respondent denies that the disputed clause is within the ambit ofSection 8(e). It contends that the clause is a legitimate "work stand-ards" clause intended to preserve union work for union men at unionrates .3It also argues that, assuming the clause is a "hot cargo" agree-ment, it is made lawful by the building construction proviso to Section8(e).Finally, it argues that if the clause is lawful, a strike to obtainit is also lawful.1.Does the clause come within the ambit of Section 8 (e)The precise limit of the disputed clause is not clear.But it doesmanifestly extend beyond protection of the work and work standards2 "It shall be an unfair labor practice for any labor organization and any employer toenter into any contract or agreement, express or implied, whereby such employer ceasesor refrains or agrees to cease or refrain from handling, using,selling, transporting, orotherwise dealing in any of the products of any other employer or to cease doing busi-ness with any other person, and any contract or agreement entered into heretofore orhereafter containing such an agreement shall be to such extent unenforceable and void:Provided,That nothing in this subsection (e) shall apply to an agreement between a labororganization and an employer in the construction industry relating to the contracting orsubcontracting of work to be done at the site of the construction, alteration, painting, orrepair of a building, structure, or other work..113Truck Drivers Union Local No. 413, International Brotherhood of Teamsters, etc.(PattonWarehouse,Inc, et al.)v.N.L.RB.,334F. 2d 539(CA D.C.). 364DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees represented by Respondent. By the terms of the agree-ment, the Employeris placed onnotice that he will be faced with astrike by his own employees if he accepts a contract for the performanceof work at a jobsite where any other contractor not employing crafts-men customarily represented by Respondent, and not having any con-tractual relationship with the contracting employer, pays less than theunion wages and benefits prescribed by other unions.An employer'sagreement with a labor organization permitting employees to refuseto work in the event the employer does business with another employerconsidered objectionable by the labor organization is in practical effectthe equivalent of an agreement by the employer not to do business withother employers within the meaning of Section 8(e). The Board andthe courts have so held.4Further, it is not the type of clause "whichmerely require[s] subcontractors to meet the equivalent of unionstandards in order to protect the work standards of the employees ofthe contracting employer," which has been held to be lawful." Respond-ent does indeed argue that the clause is intended to preserve the workstandards of the employees it represents, but this argument seems tobe premised on the proposition that a contractor who pays substandardwages to any employees, whether or not represented by Respondent,poses a threat to the economic well-being of Respondent's members.The "work standards" judicially recognized exception to Section 8 (e)has never been construed in so broad a manner. If it were, the second-ary boycott provisions of the Act, and such decisions asDenver Build-4LosAngeles Mailers UnionNo.9, etc(HillbroNewspaper Printing Co)vN L R B ,311 F 2d 121 (C.A.D C ;Truck Drivers Union LocalNo.413, etc v. N.L R B., supra,at 543'To the extent that the clause would protect such refusal to cross,[a picket linein promotion of a secondary strike or boycott]Itwould then be authorizing a sec-ondary strike,and wouldpro tantobe void under§8(e) of the Act.There is nomerit to the unions'suggestion that this clause is outside the reach of § 8(e) be-cause it protectsindividualrefusals, not union-induced refusalsWe read our owncases as having rejected this argument. . . .5 Truck Drivers Local Union No. 413, etc v. N.L R B., supra,at 548;Orange Belt Dis-trict Council of Painters No. 48, AFL-CIO, etc(Calhoun Drywall Co) v. N.L.R B.,328F. 2d 534, 538(CAD.C ) :The key question presented by subcontracting clauses in union agreements withgeneral contractors is whether they are addressed to the labor relations of the sub-contractor,rather than the general contractor.If so, they are secondary as tothe general contractor and may not be enforced against him through economicweapons . . . But not all subcontracting clauses are so designedThe test asto the "primary" nature of a subcontractor clause in an agreement with a generalcontractor has been phrased by scholars as whether it "will directly benefit employeescovered thereby,"and "seeks to protect the wages and job opportunities of the em-ployees covered by the contract."We have phrased the test as to whether the clausesare "germane to the economic integrity of the principal work unit,"and seek "toprotect and preserve the work and standards[the union] has bargained for," orinstead "extend beyond the[contracting] employer and are aimed really at theunion's difference with another employer" . . ..[W]e indicated that "to limit thework to employers maintaining labor standards commensurate with those requiredby the Union"was within"the area of a legitimate union claim." [Citationsomitted ] MUSKEGON BRICKLAYERS UNION NO. 5, ETC.365ing Trades6 andMoore Drydock,7could be substantially suspended byagreement.Yet, the legislative history of the 1959 amendments showsclearly that Congress intended the foregoing decisions to retain theirfull force and effect.8We hold therefore that the disputed clause isnot the type of "work standards" clause exempted from the provisionsof Section 8(e).2.Whether the clause is lawful under the construction-industryproviso to Section 8(e)The first proviso to Section 8 (e) exempts from its coverage "anagreementbetween a labor organization and an employer in the con-struction industry relating to the contracting or subcontracting ofwork to be done at the site of the construction...."Although Congressthus made lawful certainonsite"hot cargo" construction contracts, italsomade clear an intention that such contracts could be enforced onlyby a lawsuit and not by strikes or other self-help economic action pro-scribed by Section 8(b) (4) (B).9Here the proposed clause not onlycontainsan implied agreement not to do business at construction siteswhere union wage rates are not being paid, but at the same time sanc-tionsprivate, economic action by the employees in the event theemployer breaches the agreement.This proposal looks not to thecourts for enforcement, but to strikes. If the proffered clause werevalid, and the employer were to breach the agreement, the employ-ees then would be lawfully entitled under the agreement to walk off thejob.If the employer thereupon sought to discipline them, it wouldfollow that the employees could sue to enjoin such disciplinary actionon the basis of the contract, assuming always that the union takes nofurther action to induce the employees to strike.Thus, by holdingthe instant clause valid, the courts could be used to protect the veryself-help action in support of a construction site "hot cargo" clausethat Congress clearly intended to prohibit.1°We can see no differencein practical effect in terms of prohibited self-help between a situation8N L.R B.vDenver Building and ConstructionTrades Council,etat.(Gould &Preisner),341 U S. 675.7Sailors' Union of the PacificAFL(MooreDry Dock Company), 92NLRB 547.8 See, e.g.,ILegHist. of the Labor-ManagementReportingand Disclosure Act of1959(U.S. Govt. Print. Office,1959), at 943.9NortheasternIndianaBuildingand Construction Trades Council(CentlivreVillageApartments),148 NLRB 854;SheetMetalWorkers v. Hardy Corp ,332 F. 2d 682(C.A5) , OrangeBelt DistrictCouncil of Painters No. 48, AFL, etc. (Calhoun DrywallCo ) v. N L.R B.,328 F 2d 534, 537 (C A D C.) ; I Leg. Hist of the Labor-ManagementReporting and Disclosure Act of 1959 (U S. Gov't Print. Office, 1959), at 943-94410 "Thus, although employersand unionswho areunder this exemption[constructionindustryproviso]maylawfully enterinto such agreements,and may resort to the courtsfor theirenforcementunder applicableprinciplesof contract law, no coercion or restraint-economicor otherwise-may be used by any partyto such agreement,even if enteredinto voluntarily by both parties, to compel the other party to live up to the contractor to refrainfrom breaching it."Memorandum by Senator Goldwater analyzing thenew law. II Leg. Hist. Labor-Management Reporting and Disclosure Act of 1959 (U SGovt. Print. Office 1959), at 1858 366DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere a union induces employees to strike after employer violation ofa lawful "hot cargo" clause in order to remedy such breach, clearlyunlawful action, and a situation where, in order to prevent such abreach, the union tells the employees that if the employer should vio-late the "hot cargo"' clause in the future the employees may cease workwith impunity 11The latter is the effect of Respondent's proposed"hot cargo" clause.Accordingly, we hold that where, as in this case,a limitation upon contracting at a construction site is intertwined witha provision permitting such self-help as striking or otherwise refusingto perform services, e.g., by permitting employees to refrain fromworking without suffering disciplinary action, in the event of a breachof the "hot cargo"clause,the clause exceeds the prescribed bounds ofthe first proviso to Section 8 (e) and is therefore unlawful.ConclusionWe have found that the disputed clause is unlawful under Section8 (e) ofthe Act.Accordingly, we find that by insisting upon the inclu-sionin the contract of this unlawful provision Respondent violatedSection 8(b) (3) of the Act.12We further find that by picketing withan object of forcing the Association to enter into an agreement whichcontaineda clause unlawfulunder Section 8(e), Respondent violatedSection 8 (b) (4) (i) and (ii) (A) of the Act 13IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth above have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the purposes of the Act.11 See footnote 4,supra.12Southern California District Council ofHod Carriers and Laborers and GuniteWorkers Local No. 845, etc.(Swimming Pool Gunite Contractors Group),144 NLRB978, 984;Amalgamated Lithographers of America(Ind.) and Local No. 17, etc. (TheEmploying Lithographers,etc.),130 NLRB 985, 991, enfd.309 F. 2d 21(C.A. 9), cert.denied 372 U.S. 943.12General Counsel contended that even if the disputed clause were lawful under Sec-tion 8(e), picketing to secure its adoption was unlawful under the decision inConstruc-tion, ProductionitMaintenance Laborers Union Local383,AFL-CIO (Colson and StevensConstruction Co., Inc.),137 NLRB1650.The Board has recently reversedColson andStevensand now holds that picketing to obtain a contract clause which is within theconstruction industry proviso to Section 8(e)does not violate Section 8(b)(4)(A).Northeastern Indiana Building and Construction Trades Council (Centlivre Village Apart-ments),148 NLRB 854. Accordingly, if we were to find that the disputed clause werelawful under Section 8(e),we would not find that the picketing to secure its acceptancewas a violation of Section 8(b) (4) (A). MUSKEGON BRICKLAYERS UNION NO. 5, ETC.367As set forth above, theparties agreethat but for Respondent's insist-enceon the provision here found unlawful, agreement would have beenreached on or about April 18. Consequently, as it appears that it wasRespondent's unlawful conduct which alone barred final agreement,we shall order that the Respondent upon request by the Associationreduce to writing and sign the agreement reached on or beforeApril 18, 1964, the agreement to be effective to at least its initial termi-nation date or if that has passed and there is provision for automaticrenewal until the next renewal date following execution.We shall, asan alternative, in the event the Association does not seek execution ofthe agreement, order that the Respondent, upon the Association'srequest, bargain with the Association as the exclusive bargaining repre-sentative of employees in the appropriate unit.Upon the basis of the foregoing findings of fact, and upon the entirerecord inthe case, the Board makes the following:CONOLusIONs OF LAW1.The Greater Muskegon General Contractors Association isengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Muskegon Bricklayers Union #5, Bricklayers, Masons andPlasterers International Union of America (AFL-CIO), is a labororganization within the meaning of Section 2(5) of the Act.3.The following employees employed by employer-members of theGreater Muskegon General Contractors Association constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All employees engaged in bricklaying,stonemasonry, marble masonry, artificial masonry, and plastering,caulking, and cleaning of brick, excluding all other employees andsupervisorsas defined in the Act.4.At all timesmaterial, the Respondent has been the representativefor purposes of collective bargaining within the meaning of Section9 (a) of the Act of the employees in the appropriate unit.5.By conditioning the signing of a collective-bargaining agreementupon acceptancein suchagreementby the Association of terms and con-ditions, which are not mandatory subjects of collective bargaining,Respondenthas engaged in and is engagingin unfair labor practiceswithin themeaning ofSection 8 (b) (3) of the Act.6.By inducingand encouragingthrough picketing employees ofAssociationmembers to refuseto performservicesin the course oftheir employment and by threatening, coercing, and restraining theAssociation by picketing its employer-members at construction job-sites with the object of forcing the Association to enter into an agree-ment prohibited by Section 8(e) of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8(b) (4) (i) and (ii) (A) of the Act. 368DECISIONSOF NATIONALLABOR RELATIONS BOARD7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of theAct.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the National Labor Relations Board hereby orders that theRespondent,Muskegon Bricklayers Union #5(Bricklayers,Masonsand Plasterers International Union of America(AFL-CIO),its offi-cers, agents,and representatives,shall :1.Cease and desist from :(a) Inducing or encouraging the employees of Association mem-bers, or any other employer engaged in commerce or in an industryaffecting commerce,to refuse to perform services in the course of theiremployment and threatening,coercing,or restraining the Association,its employer-members, or any other person engaged in commerce asdefined in the Act or in an industry affecting such commerce,where anobject thereof is forcing or requiring the Association to enter into anagreement which is prohibited by Section 8 (e) of the Act.(b)Refusing to bargain by conditioning its making of a collective-bargaining agreement with the Greater Muskegon General Contrac-tors Association upon acceptance by the Association of terms and con-ditions which are unlawful.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Notify the Association that it will not insist upon inclusion inany collective-bargaining contract of any unlawful provisions.(b)Upon request by the Association,reduce to writing and sign, asprovided in the section of the Decision entitled "The Remedy," thecollective-bargaining agreement reached between it and the Associa-tion on or about April 18,1964, without insisting as a precondition thatthe contract include provisions that are unlawful or alternatively, atthe Association's option and upon its request,bargain collectively withthe Association and incorporate any agreement reached in a signedcontract.(c)Post at its business offices and meeting halls in Muskegon,Michigan,copies of the attached notice marked"Appendix." 14 Copiesof said notice,to be furnished by the Regional Director for Region 7,shall, after being signed by Respondent's authorized representative, beposted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.14In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words,"a Decision and Order,"the words "aDecree of the United States Court of Appeals,Enforcing an Order." MUSKEGON BRICKLAYERS UNION NO. 5, ETC.369Reasonable steps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d) Sign and mail sufficient copies of said notice to the aforesaidRegional Director for forwarding to the Association for information,and, if it is willing, for posting by it at all locations where notices to itsmember employers' employees in the appropriate unit are customarilyposted.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to complyherewith.MEMBER FANNING,dissenting:I dissent from my colleagues' conclusion that Respondent violatedSection 8(b) (4) (A) and 8(b) (3) of the Act by striking to compelthe Association to agree to the so-called area standards clause inissuein this case.In striking to obtain the "area standards" clause, Respondent soughtcontractual recognition of the right of bricklayers employed by thegeneral contractor members of the Association to refuse to work onconstruction projects where craft work, whether of their own craftor of other crafts, was being performed by employees who were receiv-ing "substandard" wages and working conditions, without being sub-jected to discipline for such refusals to work.Read literally, the clause 15 contains no restrictions upon the generalcontractor's right to subcontract work to any subcontractor he chooses.However, no general contractor would readily engage a "substandard"subcontractor whose presence on the construction site might wellbring the work of the project, which he has contracted to complete, toa halt because of his own employees' refusal to work with the employeesof the subcontractor.Accordingly, it is clear that Association accept-anceof the clause would have operated as an implied agreement thatits general contractor members would not subcontract craft work to"substandard" subcontractors.16As the clause would, as a practicalisThe clause is set forth in full in the majority opinion'°As a practical matter, the clause would also operate to prevent the members of theAssociation from accepting either general contracts or subcontracts on projects wheresubcontractors and/or other general contractors who did not provide union specifiedstandards of employment were engagedCuriously,while the clause would operate toprevent members of the Association from subcontractingpart of the work of their brick-layers,itwould not seem to prevent the subcontractingof all such work,for in such cir-cumstances,the displacement of the general contractor's employees by a subcontractor's em-ployees would effectively nullify the economic restraint implicit in the provisions of theclause.It can be seen from this that the clause is not primarily concerned with pro-tecting and preserving unit work of the employees covered by the contract.Accordingly,even though the clause is not unrelated to fixing working conditions of employeesrepresented by Respondent,I reject Respondent's contention that the clause is entirelyprimary in character.See discussion of the difference between primary and secondaryclauses inOrange Belt District Council of PaintersNo. 48,AFL-CIO,etc (CalhounDrywall Company)v.N.L.R.B.,328 F. 2d 534,537 (C.A.D C) (1964).7 89-730-6 6-v of152-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter,cause the general contractor to cease and refrain from doingbusinesswith such subcontractors, I find that it is within the scope ofSection 8 (e) of the Act.17However, as the clause constitutes animplied agreement relating to the contracting and subcontracting ofwork to be performed at constructionsites,18I find that it falls withinthe terms of the building and construction industry exemption toSection 8(e).The majority opinion does not really dispute the above reasoning,but nevertheless holds that the clause in issue herein is not within theterms of the construction industry proviso to Section 8 (e). The major-ity's reasoning appears to be that because the clause seeks to permitconduct by employees which, if induced by the Respondent Union,would violate Section 8(b) (4) (B), the clause itself must be viewedas the prohibited inducement, and therefore, a holding that the clauseis within the terms of the proviso to Section 8 (e) would legitimize con-duct proscribed by Section 8(b) (4) (B). This construction of Section8(b) (4) (B) and of the proviso completely ignores the developmentof the law both before and after the enactment of Section 8(e).Prior to the enactment of Section 8 (e), the law relating to hot cargoand similar clauses had developed to the point that, though such clauseswere considered to be lawful, they did not constitute a defense to con-duct which, in their absence, was unlawful under Section 8 (b) (4) (A),now 8(b) (4) (B). In other words, union attempts to enforce the pro-visions of lawful hot cargo clauses, by strike action, or by any directappeal to employees to assert their rights under the contract, consti-17 CompareBoard holdings in re secondarypicket line and struck-work clauses inTruck Drivers Local UnionNo. 413, -etc., (The Patton Warehouse,Inc),140 NLRB1475,enfd. as modified 334 F 2d 539(CAD C.) ;Truck DriversLocal No. 696,etc.(Freeto ConstructionCo., Inc.),149 NLRB 2318Essex Countyand Vicinity DistrictCouncil of Carpenters, etc. (Associated Contrac-torsof Essex County, Inc.) v. N.L R.B ,332 F. 2d 636 (CA. 3)The "areastandards"clause involved in the Instantcase isverysimilar to the clauseat issuein theEssexCountycase, except that it has the addedprovisionthat the employers involved will notdisciplineemployees who exercise their contractual right to refuse to work tinder theIndicated conditions.This added provision certainly adds support for our inferencethat employer acceptance of the clause would constitutean implied agreement restrict-ing the employer'sright tosubcontract onsite work.However,as this added featuredoesnot broadenthe definitionof thekind of work which must conform to"area stand-ards,"to include oifsite work, It cannot serve, as the majority opinion implies, as thebasis for a finding that this clause,unlike the one involved in theEssex Countycase,doesnot come within the proviso to Section 8(e).Compare the holding in'SouthernCalifornia DistrictCouncil of Hod Carriersand Laborers and Gunite Workers LocalNo. 345, [Swimming Pool Gunite Contractors Group],144 NLRB 978,983-984, inre articleIII-BArticle III-B Is distinguishablefrom the instant clause In that itabsolved the signatoryunionsof a breach of contractif the employeescovered by theagreement refused to entera projectlisted asunfair bythe union even where the union'sdispute was with employerswith whomthe signatory contractors had no subcontractualrelationship.Accordingly,without necessarily adopting the position takenby the BoardIn that case,I believethe GeneralCounsel's reliance on that holding is misplaced. MUSKEGON BRICKLAYERS UNION NO. 5,ETC.371tuted violations of the so-called secondary boycott provisions of theAct.19Section 8(e) was enacted to make even the voluntary entering intoof such agreements an unfair labor practice, and to render such agree-ments unenforcible and void.The present Section 8(b) (4) (A) wasenacted to make it unlawful for a labor organization to force or requirean employer to enter into such an agreement.The present Section8(b) (4) (B) continued the prior provisions and interpretation of8 (b) (4) (A) and of course made union attempts to enforce such provi-sions by economic means unlawful and did so independently of theprovisions of Section 8(e) and 8(b) (4) (A).Congress, however, added a proviso to Section 8 (e) which exemptsclauses relating to contracting or subcontracting of work to be doneat construction sites in the building and construction industry fromthe operation of Section 8 (e) and, therefore, also from operation ofSection 8(b) (4) (A).Congress clearly indicated,20 however, that bygranting this exemption it did not intend to change prior law as to hotcargo clauses in the industry.Accordingly, it is well established thatthough a union cannot rely upon the lawful character of hot cargoclauses relating to the contracting or subcontracting of work to be per-formed on a construction project as a defense to its use of economicforce to enforce their provisions in case of breach by an employer, aunion can strike to obtain such a clause 21In sum, Section 8(b) (4) (B), as indeed do all the 8(b) sections,denominates unfair labor practices on the part of labor organizations.It does not forbid, enjoin, or otherwise make unlawful actions of indi-vidual employees, unless the actions have been induced by a labororganization or unless the individual employee can properly be foundto have acted as the agent of the labor organization. Inasmuch as theclause in issue does not grant a contractual right to the RespondentUnion to induce employees to refuse to work, but merely protects em-ployees from discharge or other disciplinary action if they do refuseto work when a "substandard" contractor is on the project, it does not,contrary to the majority conclusion, permit conduct proscribed by Sec-tion 8 (b) (4) (B) of the Act. Of course, it may well be that the Union,once it has secured protection of employees from discharge, will feelmore free to induce the employees to exercise such right. But the pointroLocal1976,United Brotherhood of Carpenters and Joinersof America, AFL, et al.(Sand Door Plywood Company) v. N L R B,357 U S. 9321House Conference Report onLabor-Management Reporting and Disclosure Act of1959House Report 1147, 86th Cong, 1st Se59. pp 39-402 'Northeastern Indiana Building and Construction Trades Council(Centlivre VillageApartments(Calhoun DrywallCompany),148 NLRB 854;Orange BeltDistrictCouncilof Painters No 48, AFL-CIO,et al,v N L R B.,328 F 2d 540 (C A D C ). 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDis that such union inducement is not sanctioned by the contract, andtherefore, the contract cannot be said to sanction conduct proscribedby Section 8 (b) (4) (B),22 nor can the mere execution or existence of theclause be viewed asprima facieevidence of prohibited inducement ofemployees to exercise the right secured by the clause.23As the clausein issue does relate to contracting and subcontracting "on-site" workin the construction industry, it is exempted from the provisions ofSection 8 (e) and 8 (b) (4) (A), and the provisions of 8 (b) (4) (8) affordno basis for a contrary determination .24Moreover, even assuming the clause should be construed as givingthe Respondent Union a right to call a strike, rather than merely giv-ing employees the right to refuse to work, the majority opinion errsin its apparent equation of the right to call a strike with the actualstrike itself.It is the actual strike, not the right to call the strike,which is the attempt at enforcement. I, of course, agree that the exist-ence of the clause would not constitute a defense to the application ofthe provisions of Section 8 (b) (4) (B) to such a strike, but this does notmean that the building and construction industry proviso to Section8(e) does not apply to such a clause or that Respondent cannot striketo obtain Association acceptance of the clause 25 Indeed, I note thatthe Board has recently held a clause providing that a union could take"economic means" to force a satisfactory settlement in the event a gen-eral contractor refused to remove a subcontractor under certain pre-scribed conditions to be "within the terms of this exemption." 26For the foregoing reasons, I would find that the "area standards"clause involved herein is not proscribed by Section 8(e) of the Act.22The majority errs in apparently attaching no legal significance to the fact that theclause secures rights of employees rather than rights of the Union to induce employeesto act.The distinction, while not affecting the validity of my determination that theclause operates as an Implied restriction on the general contractor's right to subcontract"on-site"work, is of crucial importance in determining whether the conduct permittedby the clause would, if actually engaged in, violate Section 8(b) (4) (B).2dSand Door Plywood Company, supra,at page 108The two clauses considered bythe court were as follows- "Workmen shall not be required to handle nonunion products"and "Members of the Union shall not be allowed to handle or haul freight to or froman unfair company. . . "24Construction, Production & Maintenance Laborers Union, et al. (Colson and StevensConstruction Co.) v. N.L.R.B.,323 F. 2d 422 (C.A. 9) ; EssexCounty and Vicinity Dis-trictCouncil of Carpenters, etc. v. N.L R B., supra; Orange Belt District Council, etc.v.N.L.R.B., supra; Building and Construction Trades Council of San Bernardino andRiverside Counties,et al.(Gordon Fields) v. N L.R B.,328 F 2d 540 (C.A.D.C.). SeealsoLocal Union No48 ofSheet Metal Workers v. Hardy Corp.,332 F. 2d 682 (C.A. 5).See alsoCentlivre Village Apartments, supra.25 SeeNortheastern Indiana Building Trades Council, supra,where the Board dis-missedthe 8(b) (4) (A) allegations but found a violation of 8(b) (4) (B), because therespondent was not only seeking to obtain a clause restricting the right of a generalcontractor to subcontract to employers who did not have a contract with respondent,but also sought removal of an existing and identified nonsignatory subcontractor.Neitherthat finding nor the Board's Order in the case precluded the respondent from continu-ing to strike for employer agreement to the clause.28Southern California District Council of Hod Carriers and Laborers and Gunite Work-ers Local No. 3115 (Swimming Pool Gunite Contractors Group),144 NLRB 978, 982.(Panel of Chairman McCulloch, Member Brown, and former Member Leedom.) MUSKEGON BRICKLAYERS UNION NO. 5, ETC.373Accordingly, I would find that Respondent did not violate Section8(b) (4) (A) or Section 8(b) (3) by striking to force the Associationto agree tothe clause. I would therefore dismiss the complaint.APPENDIXNOTICE TO ALL MEMBERS OF MUSKEGON BRICKLAYERS UNION # 5, BRICK-LAYERS, MASONS AND PLASTERERS INTERNATIONAL UNION OF AMERICA(AFL-CIO)Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage employees of Associationmembers, or of any other employer engaged in commerce or in anindustry affecting commerce, to refuse to perform services in thecourse of their employment or threaten, coerce, or restrain bypicketing or other means the Greater Muskegon Contractors Asso-ciation, its members-employers, or any other employer where anobject thereof is forcing or requiring Greater Muskegon Contrac-tors Association to enter into an agreement which is prohibitedby Section 8 (e) of the Act, as amended.WE WILL NOT refuse to bargain collectively with the Associationon behalf of their member-employers' employees in the appropri-ate unit by insisting as a precondition to executing a contract thatthe Association accept as a provision of such contract, a provisionwhich is unlawful.WE WILL upon the Association's request reduce to writing andsign the agreement reached on or about April 18, 1964, or alter-natively, at the Association's option, bargain collectively foremployees in the appropriate unit and reduce to writing and signany agreement reached.The appropriate unit is :All employees of the member-employers of the Associationengaged in bricklaying, stone masonry, marble masonry, arti-ficial masonry, and plastering, caulking, and cleaning of brick,excluding all other employees and supervisors, as defined inthe Act.MUSKEGON BRICKLAYERS UNION #5, BRICKLAYERS,MASONS AND PLASTERERS INTERNATIONAL UNIONOF AMERICA (AFL---CIO),Labor Organization.Dated----------------By-------------------------------------(Representative)(Title) 374DECISIONSOF NATIONALLABOR RELATIONS BOARDThis noticemustremain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan,Telephone No. 226-3244, if they have any question concerningthis notice or compliance with its provisions.LouisvilleCement CompanyandUnited Cement,Lime andGypsum Workers International Union,AFL-CIOand Commit-tee (Plant Interrelations Committee,Plant Grievance Com-mittee,and/or Employee Problem Committee),Party ofInterest.Case No. 25-CA-92021.May 5, 1965DECISION AND ORDEROn February 1, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmativeaction,as setforth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof.The General Counselalso filed limited exceptions to the Trial Examiner's Decision, andseparatebriefs in support of his exceptions, in support of the Decision,and in reply to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions, the briefs, and the entire recordin this case,and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner as modified herein.''Although the Trial Examiner recommended that Respondent be ordered to cease anddesist from unlawfully interrogating employees as to their own or other employees' unionactivities,he did not specify the instances of interrogation on which he relied.Wefind, as the basis for adopting his recommendation,that the questioning by SuperintendentRidenour of Funderok,one of the members of the Committee,as to whether"he knewwho was trying to get the union in,or agitating..."was interrogation which tends tointerfere with, restrain,or coerce employees, in violation of Section 8(a)(1).152 NLRB No. 32,